Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first side surface is in parallel with the second side surface, the third side surface is in parallel with the sixth side surface, the fourth side surface is parallel with the seventh side surface, and the fifth side surface is parallel with the eighth side surface of claim 13 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2011/0023494 (Butler).

Regarding claim 1, Butler teaches 
a shroud (element 58, Fig. 4); 
a blade (element 60) disposed on the shroud and including a leading edge (leading edge of element 60) and a trailing edge (trailing edge of element 60), wherein the blade comprises a concave side surface (concave surface of element 60) and a convex side surface (convex side surface of element 60) that are disposed between the leading edge and the trailing edge, and wherein the convex side surface comprises a first plurality of dimples (element 42/62, Para. 23/28).
Regarding claim 2, Butler teaches wherein the concave side surface comprises a second plurality of dimples (As shown in fig. 3, the dimples can be placed on the concave and convex surface).
Regarding claim 11, Butler teaches a pre-swirler unit, comprising: 
a shroud (element 58, Fig. 4) including a bottom surface and a top surface opposite to the bottom surface; a blade (element 60) disposed on the top surface and including a leading edge (leading edge of element 60) and a trailing edge (trailing edge of element 60), wherein the blade comprises a concave side surface and a convex side surface that are disposed between the leading edge and the trailing edge, wherein the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,961,135 (Beeck), in view of Butler.

Regarding claim 1, Beeck teaches 
a shroud (element 212, Fig. 2); 

Beeck does not teach the convex side surface comprising a first plurality of dimples.
Butler teaches in fig. 3, that the dimples (element 42) can be placed on the concave and convex surface of the blade. Butler further teaches that the dimples disrupt the laminar flow of the compressed working gas (para. 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Beeck with the teachings of Butler to provide a blade with dimples. Doing so, disrupts the laminar flow of working gas to improve mixing. 
Regarding claim 2, as modified in claim 1, Butler teaches wherein the concave side surface comprises a second plurality of dimples (As shown in fig. 3, the dimples can be placed on the concave and convex surface).
Regarding claim 3, Beeck teaches wherein the shroud comprises a first side surface (element 228a, Fig. 5) corresponding to the concave side surface of the blade and a second side surface (element 228b, Fig. 5 shows two separate shrouds butting up, this would represent one complete shroud 
Regarding claim 4, Beeck teaches wherein the shroud comprises a third side surface extending from the first side surface toward the second side surface, a fourth side surface extending from the second side surface toward the first side surface, and a fifth side surface connecting the third side surface to the fourth side surface, and wherein the fifth side surface corresponds to the concave side surface (see annotated fig. 4 for all the side surface elements).


    PNG
    media_image1.png
    770
    1026
    media_image1.png
    Greyscale


Regarding claim 5, Beeck teaches wherein the shroud comprises a sixth side surface extending from the first side surface toward the second side surface, a seventh side surface extending from the second side surface toward the first side surface, and an eighth side surface connecting the sixth side surface to the seventh side surface, and wherein the eighth side surface corresponds to the convex side surface (see annotated fig. 4 for all the side surface elements).
Regarding claim 6, as modified in claim 1, Butler teaches wherein the first plurality of dimples are formed on the convex side surface corresponds to the eighth side surface (see fig. 3).
Regarding Claim 7, as modified in claim 1, Beeck teaches, a plurality of pre-swirler units, wherein each of the plurality of pre-swirler units is the pre-swirler unit according to claim 6 (see rejection of claim 6), and wherein the plurality of pre-swirler units are assembled such that the pre-swirler has a circular shape (This would be inherent to the structure of a gas turbine engine).
Regarding claim 8, as modified in claim 1, wherein each pre-swirler unit comprises a bottom surface (opposite of element surface 212 a/b) and a top surface (surface element 212 a/b), wherein the blade is disposed on the top surface (as shown in figure 2), and wherein the plurality of pre-swirler units are assembled such that the blade of the each pre-swirler unit is toward a center of the circular shape (due to the circular structure, all vanes would be towards a center).
Regarding claim 9, Beeck teaches, a compressor (element 102, Fig. 1) providing compressed air (Col. 5, line 14); a combustor (element 104) receiving the compressed air and producing combusted gas (Col. 5, lines 15-16); a turbine (element 106) receiving the combusted gas from the combustor (Col.5, Line 18-28); and the pre-swirler according to claim 8 (see 
Regarding claim 11, Butler teaches a pre-swirler unit, comprising: 
a shroud (element 58, Fig. 4) including a bottom surface and a top surface opposite to the bottom surface; a blade (element 60) disposed on the top surface and including a leading edge (leading edge of element 60) and a trailing edge (trailing edge of element 60), wherein the blade comprises a concave side surface (concave surface of element 60) and a convex side surface (convex side surface of element 60) that are disposed between the leading edge and the trailing edge.
Beeck does not teach the convex side surface comprising a first plurality of dimples and wherein the concave side surface comprises a second plurality of dimples.
Butler teaches in fig. 3, that the dimples (element 42) can be placed on the concave and convex surface of the blade. Butler further teaches that the dimples disrupt the laminar flow of the compressed working gas (para. 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Beeck with the teachings of Butler to provide a blade with dimples. Doing so, disrupts the laminar flow of working gas to improve
Regarding claim 12, Beeck teaches, wherein the shroud comprises a first side surface corresponding to the concave side surface of the blade and a second side surface corresponding to the convex side surface of the blade, the first side surface comprises a first groove, and the second side surface comprises a second groove (see annotated fig. 4).Regarding claim 18, Beeck teaches a shroud (element 58, Fig. 4) including a bottom surface, a top surface opposite to the bottom surface, and a side surface (element 214 & 216) disposed between the bottom surface and the top surface; a blade (element 60) disposed on the top surface and including a leading edge (leading edge of element 60), a trailing edge (trailing edge of element 60), a concave side surface, and a convex side surface, wherein the concave side surface and a convex side surface are disposed between the leading edge and the trailing edge, 

Beeck does not teach that a convex side surface comprises a first plurality of dimples, and the concave side surface comprises a second plurality of dimples
Butler teaches in fig. 3, that the dimples (element 42) can be placed on the concave and convex surface of the blade. Butler further teaches that the dimples disrupt the laminar flow of the compressed working gas (para. 28).

Beeck further teaches wherein the side surface of the shroud comprises a first side surface, a second side surface, a third side surface, a fourth side surface, a fifth side surface, a sixth side surface, a seventh side surface, and an eighth side surface, wherein the first side surface corresponds to the concave side surface of the blade and the second side surface corresponds to the convex side surface of the blade, wherein the third side surface, the fourth side surface, and the fifth side surface connect the first side surface to the second side surface while the fifth side surface corresponds to the concave side surface, and wherein the sixth side surface, the seventh side surface, and the eighth side surface connect the first side surface to the second side surface while the eighth side surface corresponds to the convex side surface (see annotated figure 4/4a for all side surface elements list above)
Regarding claim 19, Beeck teaches comprising a first groove (Groove of element 206a, fig. 5) formed on the first side surface and a second groove (Groove of element 206b, fig. 5) formed on the second side surface.
Regarding claim 20, Beeck teaches wherein the first side surface is in parallel with the second side surface, the third side surface is in parallel with the sixth side surface, the fourth side surface is parallel with the seventh side surface, and the fifth side surface is parallel with the eighth side surface (see annotated figure 4a).


    PNG
    media_image2.png
    505
    697
    media_image2.png
    Greyscale

Annotated Figure 4a

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8961135 (Beeck), in view of Butler,  and further in view of U.S. Publication 2016/0010555 (Suciu).
Regarding claim 10, as modified in claim 1, Beeck teaches the invention of claim 9.
Beeck does not teach that the pre-swirler is disposed between the compressor and the turbine, and provides the turbine with the compressed air.
	Suciu teaches a gas turbine engine (element 20) that is provided with a compressor section (element 24), a combustor section (element 26) with a multiple of pre-swirlers (element 90) and a turbine section (28).
Therefore, it would have been obvious to one of ordinary art before the effective filling date to have modified Beeck with the teaching of Suciu to provide a pre-swirler between the compressor and the turbine. Doing so, provides a performance benefit as less fuel is required to heat the core airflow to a target level (paragraph 69).

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0299989 (Richter), in view of Butler.
Regarding claim 11, Richter teaches a pre-swirler unit, comprising: 
a shroud (element 10) including a bottom surface (bottom surface of element 10) and a top surface (top surface of element 10) opposite to the bottom surface; a blade disposed on the top surface and including a leading edge (leading edge of element 1 or 2) and a trailing edge (trailing edge of element 1 or 2), wherein the blade comprises a concave side surface 
Richter does not teach that a convex side surface comprises a first plurality of dimples, and the concave side surface comprises a second plurality of dimples
Butler teaches in fig. 3, that the dimples (element 42) can be placed on the concave and convex surface of the blade. Butler further teaches that the dimples disrupt the laminar flow of the compressed working gas (para. 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Richter with the teachings of Butler to provide a blade with dimples. Doing so, disrupts the laminar flow of working gas to improve mixing. 
Regarding claim 12, Richter teaches, wherein the shroud comprises a first side surface (see annotated fig. 1) corresponding to the concave side surface of the blade and a second side surface (see annotated fig. 1) corresponding to the convex side surface of the blade, the first side surface comprises a first groove (element 11, Fig. 2 & 3), and the second side surface comprises a second groove (element 11, Fig. 2 & 3).


    PNG
    media_image3.png
    508
    498
    media_image3.png
    Greyscale

Annotated Figure 1
Regarding claim 13, Richter teaches wherein the first side surface is in parallel with the second side surface (see annotated Fig. 1, the drawing of fig. 1 would describes a geometry where the 1st and 2nd are parallel).
Regarding claim 14, Richter teaches wherein the shroud comprises a third side surface extending from the first side surface toward the second side surface, a fourth side surface extending from the second side surface toward the first side surface, and a fifth side surface connecting the third 
Regarding claim 15, Richter teaches wherein the shroud comprises a sixth side surface extending from the first side surface toward the second side surface, a seventh side surface extending from the second side surface toward the first side surface, and an eighth side surface connecting the sixth side surface to the seventh side surface, and wherein the eighth side surface corresponds to the convex side surface (see annotated fig. 1 for all side surfaces).
	Regarding claim 16, Richter teaches wherein the first groove extends from the third side surface to the sixth side surface, and the second groove extends from the fourth side surface to the seventh side surface (The groove (11) extends in those areas described above).
Regarding claim 17, Richter teaches wherein the leading edge corresponds to first side surface, and the trailing edge corresponds to the fourth side surface (see annotated fig. 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745